Bigelow, C. J
The ru.e that a bill of exchange or promis*296Bory note, taken when it is over due, is subject in the hands of the holder to all the equities attaching to it as between the original parties, or as against the person from whom the holder receives it, does not apply to checks on banks, when they are . taken within a brief period of time after their date. These, although payable on demand, are not treated as being dishonored or over due on the day, or immediately after the day, of their date. A holder, who takes a check in good faith and for value several days after it is drawn, receives it without being subject to defences of which he has no notice before or at the time his title accrues. This is the rule of law as settled by uniform practice and the current of decisions in the courts of the United States. In re Brown, 2 Story, 502. Chit. Bills, (12th Am. ed.) 222, and note. Byles on Bills, (5th Am. ed.) 130 note.
It is not contended that the defendants sustained any injury or loss by the omission to present the check immediately aftei it was drawn, and the evidence was plenary of a waiver by the defendants of an earlier presentment of the check than was made by the plaintiffs. Exceptions overruled.